 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1737 
In the House of Representatives, U. S.,

December 2, 2010
 
RESOLUTION 
In the matter of Representative Charles B. Rangel of New York. 
 
 
That: (1) Representative Charles B. Rangel of New York be censured; (2) Representative Charles B. Rangel forthwith present himself in the well of the House for the pronouncement of censure; (3) Representative Charles B. Rangel be censured with the public reading of this resolution by the Speaker; and (4) Representative Rangel pay restitution to the appropriate taxing authorities or the U.S. Treasury for any unpaid estimated taxes outlined in Exhibit 066 on income received from his property in the Dominican Republic and provide proof of payment to the Committee. 
 
Lorraine C. Miller,Clerk.
